Citation Nr: 0121781	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  98-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979 and from May 1990 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted the 
veteran's claim of service-connection for bilateral hearing 
loss and assigned a noncompensable evaluation.  

The Board remanded this matter in July 2000.  The requested 
development has been accomplished and the case has been 
returned for further appellate review.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the December 1997, May 1998 and September 2000 
rating decisions, in the April 1998 statement of the case 
(SOC), in the May 1998 and October 2000 supplemental 
statements of the case (SSOC), as well as the August 1997 and 
December 1997 RO letters.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
bases of the denial of the claim.  

3.  The VA examined the veteran in 1997 and 2000.  

4.  The veteran's bilateral hearing loss is manifested by 
pure tone averages of between 31.25 and 40 decibels in the 
right ear and 28.75 and 35 decibels in the left ear.  
Discrimination ability was 96 percent correct in both ears.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001).  

2.  The criteria for an initial compensable evaluation for 
the service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001).  The December 
1997, May 1998 and September 2000 rating decisions, the April 
1998 SOC, the May 1998 and October 2000 SSOCs, as well as the 
August 1997 and December 1997 RO letters informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions, SOC, SSOCs and RO 
letters informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The veteran has not referenced 
any unobtained evidence that might aid the claim or that 
might be pertinent to the bases of the denial of the claim.  

The VA examined the veteran in 1997 and 2000.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

To evaluate the degree of disability from the service-
connected bilateral hearing loss, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (2000).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) 
(2000).  When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (b) (2000).  

The VA examined the veteran in August 1997.  Pure tone 
thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
50
45
31.25
LEFT
5
20
45
45
28.75

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The summary was right and left ear 
mild, primarily high frequency sensorineural hearing loss 
characterized by normal word recognition ability.  The 
findings intimate that the veteran exhibited Level I hearing 
loss in both ears.  38 C.F.R. § 4.85, Table VI (2000).  Such 
findings do not warrant the assignment of a compensable 
evaluation under the provisions of 38 C.F.R. Part 4, 
including §§ 4.85, 4.86, 4.87 and Diagnostic Code 6100 
(2000).  

The VA examined the veteran in September 2000.  Pure tone 
thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
60
55
40
LEFT
15
25
50
50
35

Speech audiometry revealed speech recognition ability of 96 
percent in the both ears.  The summary was right ear mild to 
moderate sensorineural loss between 2000 and 6000 hertz and 
mild to moderate left ear sensorineural loss between 3000 and 
6000 hertz.  The findings intimate that the veteran exhibited 
Level I hearing loss in both ears.  38 C.F.R. § 4.85, Table 
VI (2000).  Such findings do not warrant the assignment of a 
compensable evaluation under the provisions of 38 C.F.R. Part 
4, including §§ 4.85, 4.86, 4.87 and Diagnostic Code 6100 
(2000).

The audiometric examination results do not meet the 
requirements for a compensable evaluation.  The Court has 
clarified that the "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Although we have 
considered the veteran's April 1998 RO hearing testimony and 
his May 2000 Travel Board hearing testimony, the most 
probative evidence of the degree of impairment are the 
audiometric examination results.  Thus, the Board concludes 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  
38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 349.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991& Supp. 2001); 38 C.F.R. § 4.7 (2000).  A 
compensable evaluation is not warranted.  


ORDER

An initial compensable evaluation for the service-connected 
bilateral hearing loss is denied.




		
C. P. RUSSELL
	Member, Board of Veterans' Appeal

 

